DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Holm et al. (US Patent Application Publication No 2017/0212175) hereinafter referred to as Holm. 
Per Claim 1 Holm discloses a semiconductor device, comprising
a first series portion (left side) comprising a first magnetic tunnel junction (MTJ) stack (154) and a first resistive element (148) electrically connected in series; (see [0035]) and 
a second series portion (right side) comprising a second MTJ stack (152) and a second resistive element (150) electrically connected in series, the second series portion being electrically connected in parallel with the first series portion; (as shown in figure 3, also see [0035])
wherein the first resistive element (148) comprises a third MTJ stack (see [0035])  and the second resistive element (150) comprises a fourth MTJ stack (see [0035]); 
wherein the first MTJ stack (154), the second MTJ stack (152), the third MTJ stack (148), and the fourth MTJ stack (150) comprise a same number of layers; (as shown in figure 3)
wherein the same number of layers comprises a fixed layer (196), a free layer (198), and a tunneling barrier layer (200) between the fixed layer and the free layer. (as shown in figure 3)
Per Claim 2 Holm discloses the device of claim 1 including a first voltage terminal (160) and a second voltage terminal (156); wherein the first MTJ stack (154) and the second resistive element (150) are connected to the first voltage terminal (160); and wherein the second MTJ stack (152) and the first resistive element (148) are connected to the second voltage terminal (156).
Per Claim 3 Holm discloses the device of claim 1 including the first MTJ stack, the first resistive element, the second MTJ stack and the second resistive element
Additionally, claim 3 recites the performance properties of the device (e.g. a resistance of the first resistive element is adjustable by adjusting a first voltage between the first MTJ stack and the first resistive element; and wherein a resistance of the second resistive element is adjustable by adjusting a second voltage between the second MTJ stack and the second resistive element).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Holm.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 17 Holm discloses the device of claim 1 including where the semiconductor device comprises a sensor device. [0001]
Per Claim 18 Holm discloses a method for fabricating a semiconductor device, the method comprising
forming a first MTJ stack (154), a second MTJ stack (152), a first resistive element (148), and a second resistive element (150); (as shown in figure 3, also see [0035])
electrically connecting the first MTJ stack, the second MTJ stack, the first resistive element, and the second resistive element such that the first MTJ stack and the first resistive element are electrically connected in series to form a first series portion, the second MTJ stack and the second resistive element are electrically connected in series to form a second series portion and the second series portion is electrically connected in parallel with the first series portion; (as shown in figure 3)
wherein the first resistive element (148) comprises a third MTJ stack (see [0035])  and the second resistive element (150) comprises a fourth MTJ stack (see [0035]); 
wherein the first MTJ stack (154), the second MTJ stack (152), the third MTJ stack (148), and the fourth MTJ stack (150) comprise a same number of layers; (as shown in figure 3)
wherein the same number of layers comprises a fixed layer (196), a free layer (198), and a tunneling barrier layer (200) between the fixed layer and the free layer. (as shown in figure 3)
Per Claim 20 Holm discloses a semiconductor device, comprising
forming a first MTJ stack (154), a second MTJ stack (152), a first resistive element (148), and a second resistive element (150); (as shown in figure 3, also see [0035])
a first series portion comprising a first magnetic tunnel junction (MTJ) stack (154) and a first resistive element (148) electrically connected in series; and 
a second series portion comprising a second MTJ stack (152) and a second resistive element (150) electrically connected in series, the second series portion being electrically connected in parallel with the first series portion; 
wherein the first resistive element comprises a first transistor and the second resistive element comprises a second transistor. (as shown in figure 3, also see [0035])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..
Claims 7-16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Holm as applied to claims 1-3, 17-18 and 20 above.
Per Claim 7 Holm discloses the device of claim 1 including where the third MTJ stack and the second MTJ stack. (as above)
Holm does not disclose where a third diameter of the third MTJ stack is smaller than a first diameter of the first MTJ stack and a second diameter of the second MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 8 Holm discloses the device of claim 1 including where the first MTJ stack, the second MTJ stack and the fourth MTJ stack. (as above)
Holm does not disclose where a fourth diameter of the fourth MTJ stack is smaller than a first diameter of the first MTJ stack and a second diameter of the second MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 9 Holm discloses the device of claim 1 including the third MTJ stack. (as above)
Holm does not disclose where a thickness of the free layer of the third MTJ stack is greater than a third diameter of the third MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 10 Holm discloses the device of claim 1 including the fourth MTJ stack. (as above)
Holm does not disclose where a thickness of the fourth MTJ stack is greater than a fourth diameter of the fourth MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 11 Holm discloses the device of claim 1 including the first MTJ stack, the second MTJ stack, and the third MTJ stack. (as above)
Holm does not disclose where a thickness of the free layer of the third MTJ stack is greater than a thickness of the free layer of the first MTJ stack and a thickness of the free layer of the second MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 12 Holm discloses the device of claim 1 including the first MTJ stack, the second MTJ stack, and the fourth MTJ stack. (as above)
Holm does not disclose where a thickness of the free layer of the fourth MTJ stack is greater than a thickness of the free layer of the first MTJ stack and a thickness of the free layer of the second MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 13 Holm discloses the device of claim 1 including the third MTJ stack. (as above)
Holm does not disclose where a thickness of the free layer of the third MTJ stack is smaller than a third diameter of the third MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 14 Holm discloses the device of claim 1 including the fourth MTJ stack. (as above)
Holm does not disclose where a thickness of the free layer of the fourth MTJ stack is smaller than a fourth diameter of the fourth MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 15 Holm discloses the device of claim 1 including the third MTJ stack, the first MTJ stack, and the second MTJ stack. (as above)
Holm does not disclose where a thickness of the free layer of the third MTJ stack is smaller than a thickness of the free layer of the first MTJ stack and a thickness of the free layer of the second MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 16 Holm discloses the device of claim 1 including the fourth MTJ stack, the first MTJ stack, and the second MTJ stack. (as above)
Holm does not disclose where a thickness of the free layer of the fourth MTJ stack is smaller than a thickness of the free layer of the first MTJ stack and a thickness of the free layer of the second MTJ stack.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894